CHILTON, J.
— The motion made by Darrington to dissolve the injunction in the court below, was made at the December term, 1851, and the Chancellor, under the written agreement of the respective counsel, held the cause under advisement, with the permission of said counsel that the cause should be decided and returned in vacation. The Chancellor pronounced a decree dissolving the injunction, but upon the application of the complainants granted an appeal, and ordered the injunction to remain of force until the appeal should be tried by the Supreme Court, on the execution of a bond, which was duly entered into and filed.
*175This decree was dated the 3d of January, 1852, but the register’s endorsement shows that it was filed on the 10th of that month.
It is contended on the part of the appellee, that this decree must be regarded as rendered during the first week in December, that being the period limited by law for the session of the Chancery Court of Dallas, and that, inasmuch as appeals from decrees dissolving injunctions are required to be taken to the next term of the Supreme Court after their rendition, this appeal, which was to the present June term, should be dismissed.
We cannot assent to the proposition, that the decree must be regarded as rendered during the December term, for the purpose of ascertaining the term of the Supreme Court to which an apppal from it would lie. The doctrine of relation back to a foimer period is a fiction which is often indulged in advancement of justice, to sustain legal proceedings; but it is never resorted to when the result would be, to deprive a party of a clear legal right, or when it would work manifest injustice.
Instead of allowing three years for taking an appeal from decrees of this kind, the statute limits the appeal to the next term of the Supreme Court. This means the next term to which the appeal may be taken, according to the general law regulating appeals; otherwise, to hold that the party was bound to appeal to a term of the Supreme Court which commenced before the decree was returned into the primary court by the Chancellor, would be to require an impossibility. Such was not the intention of the Legislature. - We are quite sure that the law imposed no obligation upon the appellants to prosecute their appeal to the Januarj-term, 1852, of this court, as the decree was not handed in until after that term had commenced.
We are of opinion, also, that such appeals, with the exception of being made returnable to the next term of the Supreme Court, are subject to the same rules which govern appeals in other cases; and that unless the decree is rendered a sufficient length of time before the commencement of the term of this court, to enable the appellants to give the citation required by the statute in cases of appeals and writs of error, the said ap*176peal is properly returnable to tbe next court to which, it may be returned, allowing to the appellants time to give the required notice. There is no repeal of the statute requiring citation in such cases, and the law does not favor the repeal of statutes by implication. The argument, that the party is presumed to have been in the court when the appeal was granted, and must be cognizant of it, would apply to all cases of appeal as well as this, and therefore proves too much.
The motion to dismiss the appeal must consequently be denied.
But we come next to consider the merits of the decree. When this case was before us at a previous term, from a decree dismissing the ■ bill, we held, after due consideration of the provisions of the will of William Matherson, and the charges and allegations of the original bill (which, for the purposes of that trial, were considered as true,) that the bill contained equity, and presented upon its face such a case as justified the interference of a court of chancery to compel a discovery; and that, under the facts and circumstances charged, that was the appropriate forum to take an account of the numerous and complicated transactions growing out of the administration of the estate, and to enforce the due execution of the trust assumed by the administrator with the will annexed. Pearson et al. v. Darrington, 18 Ala., 348.
The effect of this bill, conceding it to be well filed, was, to withdraw the administration of the estate from the Orphans’ Court, so that more complete justice might be afforded the complainants by its administration in the court of equity.
The. supplemental bill charges, that notwithstanding the pendency of this proceeding in chancery, the administrator proceeded to petition the Orphans’ Court of Clarke county, and obtained an order from said court for the sale of “ fifty ne-groes, more or less, as the demands of the estate may require,” to be sold at public auction for cash. It appears some fifty-seven of the slaves were sold, on the 17th day of July, 1848, all which were purchased by the administrator himself, except three. The bill charges, that “Jacob Pearson, one of the complainants, has been informed, and he fears and believes the information to be true, that the said John Darrington intends either to send the slaves he so pretended to purchase *177out of tbis State and to be sold by him, or to point them out to the sheriff or marshal as his property, and to be sold under execution against him as the security of Mrs. Maria Matherson, the widow of the-said William Matherson; either of which actings by the said John Darrington would go to the great wrong, damage and injury of the complainants.” The answer, as to the charge of intended removal of the slaves beyond this State, is perfectly silent.
When the settlement of an estate has been removed into chancery by a bill regularly filed, and that court has rightfully taken jurisdiction, as we have already decided the court did in this case, and -the defendant has proceeded to answer, and the cause is in progress in the equity forum, pending such proceeding, the administrator proceeds in the Orphans’ Court at his peril, and is subject to have his acts reviewed; and any rights which he may acquire by reason of the action of such Orphans’ Court, if such rights in anywise come in conflict with, or embarrass the proper administration of the estate in equity, may be divested by the latter court.
The Court of Chancery having rightfully obtained jurisdiction, will not permit either of the parties to oust its jurisdiction, or cripple or embarrass it in the proper exercise of its remedial justice, by any thing they may do in another forum. Applying these principles to the case before us: If the exigencies of this estate were such as to require a sale of the slaves for cash, at an unusual season of the year for selling such property, it was perfectly competent for the court of equity in which this bill was pending to have passed an interlocutory decree, upon the petition of the administrator or of the creditors, for the sale of the slaves; and this, even before an accounting was had as between the administrator and the complainants. But, inasmuch as such relief was not sought in said court, and the aid of the Orphans’ Court was invoked, it was the duty of the Chancery Court so to provide, that the slaves purchased by the administrator under the order of the Orphans’ Court should be forthcoming to abide the final decision in the cause. Otherwise, should it turn out upon the final hearing that the administrator had funds in his hands, or is properly chargeable with assets sufficient to indemnify him, or that there is any want of good faith in the purchase, the *178court would not have it in its power to administer upon these slaves, as they may have been scattered or sold to other persons.
"We do not wish to be understood as holding, either that the order under which this sale was made was void, or that the sale of the slaves under it was invalid. We express no opinion ujron either, but leave the questions respecting them open for a decision upon the final hearing of the cause by the Chancellor.
All that is necessary for us to decide now is, that it is competent for the Chancellor to vacate the purchase made by the administrator, if it in any wise conflicts with the proper exercise of its remedial justice, is wanting in good faith, or the prices bid by him are not a fair equivalent for the property; and that to preserve its jurisdiction untrammeled, the injunction against the sale or removal of the property should have been continued. If creditors of the estate have obtained judgments against the administrator, the slaves belonging to the estate are of course liable to such judgments, as the injunction does not in any way affect their rights. But if the administrator has paid demands, and seeks to indemnify himself by selling and purchasing the property; or, if he has extinguished demands by giving his individual obligations, which have been reduced to judgments, and he seeks by a purchase of the property to invest himself with the title, so as to make it subject to levy; in either event, the court, which always narrowly scans the acts of trustees by which they attempt to acquire a title to trust effects in opposition to the cestuis que trust, should hold the property subject to its control, to abide whatever decision the justice and equity of the case may require to be made on the final hearing. This is alike due to the com-, plainants, who aver that their interests have been injuriously affected, and to the administrator, who is charged -with fraud in the acquisition of the title. See Waterman’s Eden on Injunctions, 145-6, N. 1; and, as to purchases by trustees, 13 Ala., 681-704; 16 ib., 616-624.
We have looked into the objections taken to the bill, but see no sufficient reason in them for dissolving the injunction. After a careful examination of this case, we feel constrained to hold, that the Chancellor erred in dissolving the interlocu*179tory decree rendered. It is therefore reversed, and a decree here rendered re-instating the injunction.